         Case 2:20-cv-00980-WBV-DPC Document 95 Filed 09/17/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

                                                 *
 AHMED BAQER, KLABERT JOSEPH                     *
 GUILLOT, JR., and KLABERT JOSEPH                *
 GUILLOT, SR.,                                   *
                                                 *
                   Plaintiffs;                   *          CIVIL ACTION NO.: 20-00980-
                                                 *          WBV-JCW
                               v.
                                                 *
                                                            JUDGE VITTER
 ST. TAMMANY PARISH GOVERNMENT,                  *
 a/k/a/ ST. TAMMANY PARISH COUNCIL; ST. *                   MAGISTRATE JUDGE PHILLIPS
 TAMMANY PARISH SHERIFF’S OFFICE;                *          CURRAULT
 RANDY SMITH, in his official and individual     *
 capacity; RODNEY J. STRAIN, in his official     *          JURY TRIAL
 and individual capacity; GREG LONGINO, in his *
 official and individual capacity; and LACEY     *
 KELLY, in her official and individual capacity; *
                                                 *
                     Defendants.                 *

*****************************************************************************

                                    NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE that the Plaintiffs, AHMED BAQER; KLABERT JOSEPH

GUILLOT, JR.; and KLABERT JOSEPH GUILLOT, SR., by and through their counsel of record

ROMANUCCI & BLANDIN, LLC; JACOB LITIGATION, INC.; and the GLORIOSO LAW FIRM,

will submit their Motion to Sever and Consolidate before the Honorable Judge Vitter, District Court

Judge for the United States District Court for the Eastern District of Louisiana, on November 2, 2020,

at 11:00 am.

                                             Respectfully Submitted,


                                             By: __/s/ _Nicolette A. Ward__________
                                                    Attorney for Plaintiffs
Dated: September 17th, 2020

                                             Maria B. Glorioso (#24435), T.A.
                                             Vincent J. Glorioso, Jr. (#6064)
Case 2:20-cv-00980-WBV-DPC Document 95 Filed 09/17/20 Page 2 of 2



                           THE GLORIOSO LAW FIRM
                           2716 Athania Parkway
                           Metairi, LA 70002
                           Tel: (504) 569-9999
                           Fax: (504) 569-9022
                           maria@gtorts.com

                           Devon M. Jacob (pro hac vice)
                           JACOB LITIGATION, INC.
                           P.O. Box 837
                           Mechanicsburg, PA 17055-0837
                           Tel: (717) 796-7733
                           djacob@jacoblitigation.com

                           Antonio M. Romanucci (pro hac vice)
                           Bhavani K. Raveendran (pro hac vice)
                           Nicolette A. Ward (pro hac vice)
                           Ian P. Fallon (pro hac vice)
                           ROMANUCCI & BLANDIN, LLC
                           321 N. Clark Street, Suite 900
                           Chicago, IL 60654
                           Tel: (312) 458-1000
                           Fax: (312) 458-1004
                           aromanucci@rblaw.net, b.raveendran@rblaw.net,
                           nward@rblaw.net, ifallon@rblaw.net
